Citation Nr: 1030066	
Decision Date: 08/11/10    Archive Date: 08/24/10

DOCKET NO.  08-02 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for prostatitis.

2.  Entitlement to an initial rating in excess of 10 percent for 
bulging annulus with annular tear at L4-L5.

3.  Entitlement to an initial rating in excess of 10 percent for 
a right wrist condition.


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel




INTRODUCTION

The Veteran had active service from December 1984 through 
December 1987, and from January 2003 through January 2007, with 
additional periods of reserve service.  

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from a June 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Appellant if 
further action is required.


REMAND

Inasmuch as the Board sincerely regrets another remand of this 
matter, the development directed by the Board in its last remand 
was not accomplished.  Where the remand orders of the Board or 
the Courts are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance.  Stegall v. West, 11 Vet. 
App. 268, 271 (1998).

The April 2010 Remand directed the RO to attempt to obtain 
records from the Veteran's urologist and to afford the Veteran VA 
examinations for prostatitis, his lumbar spine, and his right 
wrist.

A letter was sent to the Veteran in May 2010 requesting 
authorization to obtain records from the urologist.  However, it 
does not appear that any other Remand instructions were 
completed.  The appeal must be remanded to afford the Veteran VA 
examinations for prostatitis, lumbar spine, and right wrist.



Accordingly, the case is REMANDED for the following actions:

1.  Afford the Veteran a VA examination to 
assess the current nature and etiology of 
his claimed prostatitis.  The Veteran's 
claims folder must be reviewed by the 
examiner in conjunction with the 
examination, and the examination report 
must indicate that such a review was 
undertaken.  

The examiner should, after thorough 
physical examination and any appropriate 
diagnostic testing, provide a current 
diagnosis and then, based upon all 
evidence of record, provide an opinion 
regarding the etiology of the Veteran's 
diagnosed disabilities by addressing the 
following question: 

is it more likely than not (i.e., 
probability greater than 50 percent)), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent) 
that the Veteran's prostate disability, if 
diagnosed, was caused by disease or injury 
during service? 

A complete rationale should be provided 
for any opinion expressed and the 
discussion must include comment on the 
Veteran's in-service complaints and any 
current diagnosis or an explanation as to 
why there is no current diagnosis if that 
is the ultimate finding.

2.  Afford the Veteran a new examination 
to assess the current severity of the 
lumbar spine.  The Veteran's claims folder 
must be reviewed by the examiner in 
conjunction with the examination, and the 
examination report must indicate that such 
a review was undertaken.  

The examination report(s) must include 
ranges of motion, with notations as to the 
degree of motion at which the Veteran 
experiences pain, if any.  Consideration 
must be given to additional limitation of 
motion/function due to pain and weakness 
causing additional disability beyond that 
reflected on range of motion measurements.  
Consideration should also be given to 
weakened movement, excess fatigability, 
and incoordination.

The examination should include a 
neurological examination with an 
appropriate specialist, in order to 
identify and describe any evidence of 
neurological abnormalities, radiculopathy, 
or other nerve involvement due to the 
Veteran's lumbar spine disability.  The 
examiner must specifically indicate which 
nerves, if any, are involved, and indicate 
if the involvement is mild, moderate, 
moderately severe, or severe.

The pertinent rating criteria must be 
provided to the examiner, and the findings 
reported must be sufficiently complete to 
allow for rating under all alternate 
criteria.  All indicated tests and studies 
should be accomplished, and all clinical 
findings should be reported in detail.

3.  Afford the Veteran a new examination 
to assess the current severity of his 
right wrist.  The Veteran's claims folder 
must be reviewed by the examiner in 
conjunction with the examination, and the 
examination report must indicate that such 
a review was undertaken.  

The examination report(s) must include 
ranges of motion, with notations as to the 
degree of motion at which the Veteran 
experiences pain, if any.  Consideration 
must be given to additional limitation of 
motion/function due to pain and weakness 
causing additional disability beyond that 
reflected on range of motion measurements.  
Consideration should also be given to 
weakened movement, excess fatigability, 
and incoordination.

The examination should include a 
neurological examination with an 
appropriate specialist, in order to 
identify and describe any evidence of 
neurological abnormalities, radiculopathy, 
or other nerve involvement due to the 
Veteran's right wrist disability.  The 
examiner must specifically indicate which 
nerves, if any, are involved, and indicate 
if the involvement is mild, moderate, 
moderately severe, or severe.

The pertinent rating criteria must be 
provided to the examiner, and the findings 
reported must be sufficiently complete to 
allow for rating under all alternate 
criteria.  All indicated tests and studies 
should be accomplished, and all clinical 
findings should be reported in detail.

4.  The RO/AMC must ensure that all 
requested actions have been accomplished 
(to the extent possible) in compliance 
with this REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

5.  After completion of the above, the 
RO/AMC should review the expanded record, 
and determine if the benefits sought can 
be granted.  If the issues remain denied, 
the Veteran and his representative should 
be furnished a supplemental statement of 
the case and be afforded an opportunity to 
respond. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate outcome 
of this case.

The Appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


